Affirmed and Memorandum Opinion filed May 7, 2019.




                                             In the

                        Fourteenth Court of Appeals

                                   NO. 14-17-00560-CR

                       DAVID SHERROD WYLES, Appellant
                                               v.
                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 405th District Court
                              Galveston County, Texas
                         Trial Court Cause No. 16-CR-1556

                              MEMORANDUM OPINION

       In June 2016, Officer Sanderson stopped appellant David Sherrod Wyles for
speeding. During the stop, Sanderson called upon Officer Doucette to conduct an
intoxication investigation. When Doucette arrived, Sanderson advised Doucette
that Sanderson had paced1 appellant’s vehicle traveling approximately 50 miles per

       1
          Doucette testified at the suppression hearing that “pacing” meant “following the vehicle
at a safe distance but at a constant distance so [the officer’s] speed would essentially match the
speed of whatever vehicle he was pacing.” Doucette also testified that it was customary for
police officers in the Galveston Police Department to gauge speed using pacing.
hour in a 35 miles-per-hour zone. Doucette conducted an intoxication investigation
and arrested appellant for driving while intoxicated.
      Appellant moved to suppress the admission of “any evidence that came after
the stop.” Sanderson died before the hearing on appellant’s motion and was
therefore unavailable to testify. Doucette testified to Sanderson’s statement
regarding pacing appellant’s vehicle. In addition, the State put on video evidence
from Sanderson’s dash camera showing Sanderson’s speed as he paced appellant
before the stop. The trial court denied appellant’s motion to suppress.

      Appellant pleaded guilty to driving while intoxicated, third offense or more.
See Tex. Penal Code §§ 49.04, 49.09(b). The trial court sentenced him to ten-years
confinement.

      In his sole issue on appeal, appellant contends the trial court erred in
denying his motion to suppress because without the testimony of Sanderson, the
State could not meet its burden to prove Sanderson had reasonable suspicion to
make the stop. Specifically, appellant asserts:

      Officer Doucette’s observations regarding pacing are not Officer
      Sanderson’s observations. The in-car video recording would only
      bolster Officer Sanderson’s personal observations had he been
      available to testify. Reasonable suspicion is not reachable without
      Officer Sanderson’s crucial testimony to substantiate the totality of
      the circumstances that there was a reasonable suspicion of speeding.
      Appellant does not point us to, and we have not located, any authority to
support his contention that Doucette’s testimony and the dash-camera video could
not support the trial court’s finding of reasonable suspicion. Likewise, appellant
does not point us to, and we have not located, any authority supporting his claim
that the trial court could not find reasonable suspicion without Sanderson’s
testimony.


                                          2
      Because hearsay is sufficient to support a fact or opinion at a suppression
hearing, the “officer who actually observed the traffic violation” is not the only
officer who can testify at a suppression hearing. Castro v. State, 227 S.W.3d 737,
743 (Tex. Crim. App. 2007). Therefore, we conclude that Doucette’s testimony
and the video evidence supported the trial court’s finding of reasonable suspicion.
See id.; see also Ford v. State, 305 S.W.3d 530, 539–40 (Tex. Crim. App. 2009)
(holding unsworn police report supported finding of reasonable suspicion although
report was not sponsored by testimony or supported by affidavit).

      We overrule appellant’s issue.

                                   CONCLUSION

      Having overruled appellant’s sole issue, we affirm the trial court’s judgment.




                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Justices Christopher, Bourliot, and Spain.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                             3